DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-20 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) generate a first screen to be displayed on the display and through which a user operation to change the print information can be input, and after the print information is changed through the first screen, issue a label for the item with the changed print information, store in the storage unit a second count of labels that have been issued with the changed print information in association with second label identifying information, and reduce the first count of labels stored in the storage unit by the second count of labels. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2017/0251112 to Shimomura which teaches a printer includes a display device and a controller device. The display device displays one of product information received from an external device and product information recorded in a memory device, as product-information-to-be-printed. When the printer is incapable of receiving the product information from the external device, the controller device controls the display device to display the product information recorded in the memory device, in a display mode indicating that the product-information-to-be-printed is the product information recorded in the memory device. However, Shimomura fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.            
 
 The other closest prior art is US Publication No. 2007/0283155 to Kato which teaches a print control data generating apparatus generates first print control data and outputs the generated first print control data. The first print control data includes print control data capable of controlling an output of a print job, and includes a term of validity for the print control data. The print control data generating apparatus determines whether the term of validity for the first print control data is unexpired. The print control data generating apparatus generates second print control data based on the first print control data, when the term of validity for the first print control data has expired and if a reissue of the first print control data is requested, and outputs the generated second print control data. However, Kato fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.           
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675